Perkins, C. J.
This suit was commenced before a justice of the peace, on an account as a cause of action, for nine dollars and a half.
The defendant answered hy way o± set-off, amounting to seventeen dollars, and claimed judgment in his favor against the plaintiff
Judgment before the justice for the plaintiff.
Appeal to the circuit court. Judgment in that court for the plaintiff for a fraction over eight dollars. This amounted, in effect, to a judgment against the defendant for a little over twenty-five dollars. This gave the Supreme Court jurisdiction at the time the appeal was taken, to wit, June 18th, 1876. Little v. The Danville, etc., P. R. Co., 18 Ind. 86; Dailey v. The City of Indianapolis, 53 Ind. 483. It would have been otherwise, had the appeal been taken hy the plaintiff; hut, had the judgment been for the defendant on his set-off, the plaintiff might have appealed.
The case was appealed to the Fulton Circuit Court. A change of venue was taken from that to the Marshall Circuit Court, on account of prejudice on the part of the people of the county.
In the Marshall Circuit Court, a legal affidavit, was filed hy the defendant for a change from the judge, which was refused on the ground that the party had had one change ■of venue.
This coui-t has decided, that the statute allowing hut one change of venue means but one each of the kinds allowed hy the statute; for example, one for undue influ*268ence, etc., of a party in the county, and one on account of prejudice of the judge.
The judgment is reversed, with costs, and the cause remanded.